 



Exhibit 10.1

CSS INDUSTRIES, INC.
MANAGEMENT INCENTIVE PROGRAM

SECTION 1. PURPOSE; DEFINITIONS. The purpose of the CSS Industries, Inc.
Management Incentive Program (the “Program”) is to enable CSS Industries, Inc.
(the “Company”) and its affiliated companies to motivate and reward favorable
performance by providing cash bonus payments based upon the achievement of
pre-established and objective performance goals for each fiscal year.

For purposes of the Program, the following terms will have the meanings defined
below, unless the context clearly requires a different meaning:

(a) “Affiliate” means, with respect to any Person, any other person that,
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person. For purposes of this definition, the term “control,”
including its correlative terms “controlled by” and “under common control with,”
mean, with respect to any Person, the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting securities, by contract or
otherwise.

(b) “Award” means a cash bonus under the Program.

(c) “Board” means the Board of Directors of the Company, as constituted from
time to time.

(d) “Code” means the Internal Revenue Code of 1986, as amended, and any
successor thereto.

(e) “Committee” means the Human Resources Committee of the Board, and shall
consist of members of the Board who are not employees of the Company or any
affiliate thereof and, with respect to matters relating to Awards intended to
constitute “qualified performance-based compensation” under Section 162(m) of
the Code, who qualify as “outside directors” under Section 162(m) of the Code.

(f) “Fiscal Year” means the period beginning on April 1 and ending on March 31.

(g) “Participant” means the executive officers of the Company and any other
employee of the Company or any Affiliate selected by the Committee to
participate in the Program.

(h) “Person” means an individual, a corporation, a partnership, an association,
a trust or any other entity or organization.

(i) “Performance Period” means each Fiscal Year or another period as designated
by the Committee, so long as such period does not exceed one year.

SECTION 2. ADMINISTRATION OF PROGRAM. The Committee shall administer and
interpret the Program, provided, that, the Program will not be interpreted in a
manner that causes an Award intended to constitute “qualified performance-based
compensation” under Section 162(m) of the Code to fail to so qualify. The
Committee shall have the power, from time to time, to: (i) select Participants;
(ii) determine the terms and conditions of each Award, including without
limitation the amount of cash, if any, to be paid to each Participant;
(iii) establish the performance objectives for any Performance Period in
accordance with Section 3 hereof and certify whether such performance objectives
have been obtained; (iv) establish and amend rules and regulations relating to
the Program, and to make all other determinations necessary and advisable for
the administration of the Program; and (v) correct any defect, supply any
omission or reconcile any inconsistency in the Program or any Award.

1

 

1



--------------------------------------------------------------------------------



 



Nothing in the Program shall be deemed to limit the ability of the Committee to
grant Awards to Participants under the Program which are not intended to qualify
as “qualified performance-based compensation” under Section 162(m) of the Code
and which are not exempt from the limitations thereof.

All decisions made by the Committee pursuant to the Program shall be made in the
Committee’s sole and absolute discretion and shall be final and binding on the
Participants and the Company and its Affiliates. No member or former member of
the Board or the Committee shall be liable for any act, omission,
interpretation, construction or determination made in connection with the
Program other than as a result of such individual’s willful misconduct.

SECTION 3. AWARDS.

(a) Performance Criteria. Within 90 days after each Performance Period begins
(or such other date as may be required or permitted under Section 162(m) of the
Code), the Committee shall establish the performance objective or objectives
that must be satisfied in order for a Participant to receive an Award for that
Performance Period. In addition, at that time the Committee will also specify
the portion of Awards that will be payable upon the full, partial or
over-achievement of specified performance objectives for that Performance
Period. Except with respect to an Award that is not intended to constitute
“qualified performance-based compensation” under Section 162(m) of the Code,
such performance objectives will be based upon the following criteria, as
determined by the Committee for the applicable Performance Period (subject to
adjustment in accordance with Section 3(b) below):

(i) the attainment of certain target levels of, or a specified percentage
increase in, (1) revenues, (2) income before taxes and extraordinary items,
(3) net income, (4) operating income, (5) earnings before income tax,
(6) earnings before interest, taxes, depreciation and amortization,
(7) after-tax or pre-tax profits, (8) operational cash flow, (9) return on
capital employed or return on invested capital, (10) after-tax or pre-tax return
on stockholders’ equity, (11) the price of the Company’s common stock or (12) a
combination of the foregoing.

(ii) earnings per share or the attainment of a specified percentage increase in
earnings per share;

(iii) the attainment of certain target levels of, or a specified increase in,
economic value added targets based on a cash flow return on investment formula;

(iv) the attainment of a certain level of, reduction of, or other specified
objectives with regard to limiting the level in or increase in all or a portion
of the Company’s assets and/or liabilities; and/or

(v) any other objective business criteria that would not cause an Award to fail
to constitute “qualified performance-based compensation” under Section 162(m) of
the Code.

Performance goals may be established on a Company-wide basis or with respect to
one or more Affiliates, products or any subsidiary, division or other
operational unit of the Company or its Affiliates, as determined by the
Committee; and in either absolute terms or relative to the performance of one or
more comparable companies or an index covering multiple companies. The
performance objectives for a particular Performance Period need not be the same
for all Participants.

(b) Adjustments to Performance Criteria. The Committee may provide, at the time
the performance goals are established in accordance with Section 3(a) or at any
time with respect to any Award that is not intended to constitute “qualified
performance-based compensation” under Section 162(m) of the Code, that
adjustments will be made to the applicable performance goals to take into
account, in any objective manner specified by the Committee, the impact of one
or more of the following:

2

 

2



--------------------------------------------------------------------------------



 



(i) gain or loss from all or certain claims and/or litigation and insurance
recoveries, (ii) the impairment of tangible or intangible assets,
(iii) stock-based compensation expense, (iv) extraordinary, unusual or
infrequently occurring events reported in the Company’s public filings,
(v) restructuring activities reported in the Company’s public filings,
(vi) investments, dispositions or acquisitions, (vii) gain or loss from the
disposal of certain assets, (viii) gain or loss from the early extinguishment,
redemption, or repurchase of debt, (ix) changes in accounting principles that
become effective during the performance period, or (x) any other item, event or
circumstance that would not cause an Award to fail to constitute “qualified
performance-based compensation” under Section 162(m) of the Code.

Any adjustment described in this Section 3(b) may relate to the Company, any
Affiliate or to any subsidiary, division or other operational unit of the
Company or its Affiliates, as determined by the Committee at the time the
performance goals are established or at any time with respect to any Award that
is not intended to constitute “qualified performance-based compensation” under
Section 162(m) of the Code. Any adjustment shall be determined in accordance
with generally accepted accounting principles and standards, unless such other
objective method of measurement is designated by the Committee at the time
performance goals are established. Notwithstanding the foregoing, adjustments
will be made as necessary to any performance criteria related to the Company’s
stock to reflect changes in corporate capitalization, including a
recapitalization, stock split or combination, stock dividend, spin-off, merger,
reorganization or other similar event or transaction affecting the Company’s
stock.

(c) Maximum Award Amount Payable. To the extent that the Committee determines at
the time of grant to qualify an Award as performance-based compensation under
Section 162(m) of the Code, the maximum amount payable hereunder to an
applicable Participant with respect to an applicable Performance Period will not
exceed any amount that would cause such Award to fail to constitute “qualified
performance-based compensation” under Section 162(m) of the Code.

(d) Payment Conditioned on Continued Employment; Death or Disability. Except as
expressly provided in the immediately succeeding sentence, no Participant will
be entitled to any payment hereunder, and no Award hereunder will be deemed to
be earned, with respect to any particular Performance Period unless he or she
has remained continuously employed by the Company or its Affiliates through the
day that the payment for that Performance Period is actually paid to such
Participant (or such other date as is specified by the Committee at the time
that performance objectives are established). Notwithstanding the foregoing, in
the event that a Participant has remained continuously employed by the Company
or its Affiliates through the last day of any particular Performance Period but
thereafter dies or is unable to care for his or her affairs because of illness
or accident, the Committee, in its sole discretion, may determine to pay an
Award for such Performance Period to the Participant or to his or her executors,
legal representatives, administrators, heirs or assigns or any other person
claiming under or through such Participant.

(e) Negative Discretion. Notwithstanding anything else contained herein to the
contrary, the Committee shall have the right, in its absolute discretion, (i) to
reduce or eliminate the amount otherwise payable to any Participant hereunder
based on individual performance or any other factors that the Committee, in its
sole discretion, shall deem appropriate and (ii) to establish rules or
procedures that have the effect of limiting the amount payable to each
Participant to an amount that is less than the maximum amount otherwise
authorized hereunder.

SECTION 4. PAYMENT. To the extent that the Committee determines at the time of
grant to qualify an Award as performance-based compensation under Section 162(m)
of the Code, no Award shall be payable except upon written certification by the
Committee that the performance goals have been satisfied to a particular extent
and that any other material terms and conditions precedent to payment of an
Award have been satisfied. If the Committee does not determine at the time of
grant to qualify an Award as performance-based compensation under Section 162(m)
of the Code, no Award shall be payable except upon determination by the
Committee that the performance objective or objectives have been satisfied to

3

 

3



--------------------------------------------------------------------------------



 



a particular extent and that any other material terms and conditions precedent
to payment of an Award have been satisfied. Payment hereunder will be made as
soon as practicable after the Committee certification or determination
referenced above is completed. The Committee shall seek to complete the
certification or determination referenced above so that any payment hereunder
for a particular Performance Period will be made no later than 21/2 months
following the end of the Fiscal Year containing the last day of the Performance
Period to which the Award relates.

SECTION 5. GENERAL PROVISIONS.

(a) Amendment and Termination. The Board or the Committee may at any time amend,
suspend, discontinue or terminate the Program; provided, however, that no such
action shall be effective without approval by the shareholders of the Company to
the extent necessary to continue to qualify the amounts payable hereunder to
Participants as “qualified performance-based compensation” under Section 162(m)
of the Code.

(b) Unsecured Creditor Status. A Participant entitled to payment hereunder shall
rely solely upon the unsecured promise of the Company and its Affiliates and
nothing herein contained shall be construed to give to or vest in a Participant
or any other person now or at any time in the future, any right, title,
interest, or claim in or to any specific asset, fund, reserve, account,
insurance or annuity policy or contract, or other property of any kind whatever
owned by the Company or its Affiliates, or in which the Company or its
Affiliates may have any right, title, or interest, nor or at any time in the
future.

(c) Non-Assignment of Awards. The Participant shall not be permitted to sell,
transfer, pledge or assign any amount payable pursuant to the Program or an
Award, provided that the right to payment of an Award earned hereunder may pass
by will or the laws of descent and distribution.

(d) Separability. If any term or condition of the Program shall be invalid or
unenforceable to any extent or in any application, then the remainder of the
Program, with the exception of such invalid or unenforceable provision, shall
not be affected thereby, and shall continue in effect and application to its
fullest extent.

(e) Continued Employment. Neither the adoption of the Program nor the execution
of any document in connection with the Program will: (i) confer upon any
employee of the Company or an Affiliate any right to continued employment with
the Company or such Affiliate, or (ii) interfere in any way with the right of
the Company or such Affiliate to terminate the employment of any of its
employees at any time.

(f) Incapacity. If a Participant is unable to care for his or her affairs
because of illness or accident, the Committee, in its sole discretion, may
determine to pay any amount due such Participant under the Program to his or her
legal representatives, administrators, or assigns or any other person claiming
under or through such Participant, and any such payment shall be a complete
discharge of the Company’s and its Affiliates’ obligations hereunder.

(g) Withholding. The Company and its Affiliates, as the case may be, shall
withhold the amount of any federal, state, local or other tax, charge or
assessment attributable to the payment of any Award as it may deem necessary or
appropriate, in its sole discretion.

(h) Governing Law. The Program and all Awards granted hereunder will be governed
by and construed in accordance with the laws and judicial decisions of the
Commonwealth of Pennsylvania, without regard to the application of the
principles of conflicts of laws.

4

 

4